Citation Nr: 1602283	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a clothing allowance for the year 2014 due to the use of a knee braces.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1971 to March 1974.

These matters come before the Board of Veterans' Appeals  (Board) from a February 2014 decision of the Dallas, Texas VA Medical Center (VAMC).


FINDING OF FACT

The Veteran has affirmatively asserted that the knee braces used as a prosthetic for his service-connected knee disabilities cause wear and tear to his clothing and there is no specific medical or lay evidence of record to the contrary. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a clothing allowance for the year 2014 due to the use of knee braces have been met. 38 U.S.C.A. § 1162  (West 2014); 38 C.F.R. §§ 3.102 , 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts. See Manning v. Principi, 16 Vet. App. 534, 542   (2002). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

The VAMC denied the Veteran's claim for clothing allowance for the use of knee braces for the year 2014 because it found that the braces had no exposed metal. In so doing the VAMC relied on a finding by the prosthetic sensory aids service of the VA Central Office (VACO  ), which had determined that only braces with exposed metal hinges, exposed rigid plastic inserts or exposed metal stays could be considered for clothing allowance. 

Clothing Allowance

In the pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing. See 38 C.F.R. 
 § 3.810(a)(1)(ii)(A).

The Board notes that the controlling regulation pertaining to clothing allowance cited above does not require that a brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear to clothing. 38 C.F.R. § 3.810(a). As the Veteran wears the brace, along with his clothing, he is competent to testify whether the brace results in wear and tear to his clothes and his affirmative statements constitutes persuasive evidence in favor of his claim. See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). On the other hand, assuming the Veteran's brace does not contain any exposed metal or even any exposed plastic inserts, the VACO guidance regarding prosthetics without exposed metal or plastic inserts constitutes persuasive evidence against the claim. 

Reviewing the evidence, the Board notes that the VAMC's finding does not pertain to the Veteran's specific brace or his particular clothing and there is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's knee brace actually results in wear and tear to his clothing. Thus, weighing this non-specific VAMC finding against the Veteran's specific, competent lay assertions, the evidence is at least in equipoise concerning whether the knee braces do cause wear and tear to the Veteran's clothing. Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2014 for the Veteran's knee braces have been met. 38 C.F.R. §§ 3.102, 3.810(a)(1)(ii)(A).


ORDER

For the year 2014, a clothing allowance for the Veteran's knee braces is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


